Case 0:20-cv-60416-AMC Document 97-44 Entered on FLSD Docket 07/09/2021 Page 1 of 4




                    EXHIBIT 44
Case 0:20-cv-60416-AMC Document 97-44 Entered on FLSD Docket 07/09/2021 Page 2 of 4




 Document title:                  Proxify® SwitchProxy™

 Capture URL:                     https://proxify.com/switchproxy.shtml

 Captured site IP:                173.208.81.207

 Page loaded at (UTC):            Tue, 06 Jul 2021 11:36:43 GMT

 Capture timestamp (UTC):         Tue, 06 Jul 2021 11:37:10 GMT

 Capture tool:                    v7.9.1

 Collection server IP:            52.7.109.102

 Browser engine:                  Chrome/77.0.3865.120

 Operating system:                Microsoft Windows NT 10.0.14393.0 (10.0.14393.0)

 PDF length:                      3

 Capture ID:                      05219e9e-727f-4156-be8a-b788a15bab02

 User:                            jmlaw-jcooper




                         PDF REFERENCE #:             foMYn3E5Sg1Qk1K8pUDsDz
           Case 0:20-cv-60416-AMC Document 97-44 Entered on FLSD Docket 07/09/2021 Page 3 of 4




Document title: Proxify® SwitchProxy™
Capture URL: https://proxify.com/switchproxy.shtml
Capture timestamp (UTC): Tue, 06 Jul 2021 11:37:10 GMT                                           Page 1 of 2
           Case 0:20-cv-60416-AMC Document 97-44 Entered on FLSD Docket 07/09/2021 Page 4 of 4




Document title: Proxify® SwitchProxy™
Capture URL: https://proxify.com/switchproxy.shtml
Capture timestamp (UTC): Tue, 06 Jul 2021 11:37:10 GMT                                           Page 2 of 2
